Title: Alexander Scott to James Madison, 6 June 1829
From: Scott, Alexander
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                 6th June 1829
                            
                        
                        
                        At the late session of Congress the Committee on foreign affairs in the H: of R. reported a bill in my favor
                            for $1471 which unfortunately for me was not acted on for want of time—This highly respectable committee were unanimous,
                            and I believe there is no doubt of my success had the session lasted a few days longer—At the next session I hope to be
                            early enough—
                        Being a friend of Genl. Jackson’s election, & having some influential gentlemen in my favor I hope
                            soon to obtain some public station, which will make my family more comfortable. But I am still in distress—and really am
                            ashamed to apply to you again—But if You coud spare ten or even five dollars it wou’d at this time be a relief—When I
                            get my claim I will immediately enclose you the amount due—It affords me great pleasure to observe that your health is
                            restored. With great respect I am Dr Sir Yr obedt Sevt
                        
                        
                            
                                Alexander Scott
                            
                        
                    